250 F.2d 85
Emmer A. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 7530.
United States Court of Appeals Fourth Circuit.
Argued November 25, 1957.
Decided December 10, 1957.

Albert S. Lewis and Sidney Sacks, Norfolk, Va., for appellant.
John M. Hollis, Asst. U. S. Atty., Norfolk, Va. (L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for defendant in an action under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346, 2671-2680, by a plaintiff who was injured when an automobile which she was driving was in collision with a car of the United States Army driven by a soldier in the course of his duties. The collision occurred on a divided highway near Norfolk, Va. as plaintiff was making a turn to her left to enter a "turn-off". The trial judge denied plaintiff recovery in the action on the ground that she was guilty of contributory negligence and that the last clear chance doctrine could not be applied to sustain recovery by her. The issue in the case was whether plaintiff had stopped her car at the "cut-off" so that the driver of the army car should have seen her helpless position and avoided the collision or whether she turned without warning into the pathway of the oncoming army car when it was too near for the collision to be avoided. The question involved was a pure question of fact and we cannot hold that the decision of the District Judge was clearly erroneous.


2
Affirmed.